Title: Council of General Officers, 1 June 1779
From: Council of General Officers
To: 


        
          [Middlebrook, 1 June 1779]
        
        At a Council of General Officers held at Head Quarters Middle Brook the 1st day of June 1779.
        
          
            
            Present
          
          
            
            The Commander in Chief
          
          
            Major General
            Greene
            Brigadrs
          
          
            
            Stirling
            Smallwood
          
          
            
            Kalb
            Knox
          
          
            
            Steuben
            Woodford
          
          
            
            
            Muhlenberg
          
          
            
            
            Portail
          
          
            
            
            Irvin.
          
        
        The General states to the Council that in the Court Martial appointed for the trial of Major General Arnold—Brigadier General Irvin, Colo. Butler and Lt. Colo. Harmar of the pennsylvania Line were nominated Members. That Major General Arnold this day, at the meeting of the Court objected to these three Gentlemen, by a peremptory challenge and that his objection was admitted by the Court— and signified in a Letter from the Judge Advocate hereunto annexed; requesting the appointment of two other Members to replace them, there having been a mistake in the first nomination of Fourteen instead of thirteen Members.
        As the Articles of War are intirely silent on the right of the prisoner to challenge the Members of a Court—either peremptorily or otherwise—and consequently on the extent of that right, with respect to the proportion of Members subject to be challenged—The

Commander in Chief requests the opinion of the Council upon this subject, that some general principle may be adopted to regulate the present and all future trials.
        The General further states to the Council, that in the formation of the Court appointed, regard was had, as is customary to a proportion between the Officers of the different corps, composing the Army in this Camp, which will appear from the List of Officers herewith. He therefore requests the opinion of the Council from what line it will be most adviseable to take the Officers to replace the Two Members now deficient. This he doubts not will be governed by a due regard to Military propriety and the convenience of the Army as well as by other considerations.
        His Excellency the Commander in Chief having received intelligence that the Enemy had moved out in full force from New York to Kings’ bridge & towards the White plains—and, during our deliberations on the points submitted by the foregoing state, a Letter from Colo. Thos Clark, dated at paramus the 31st Ulto at 7 O’Clock P.M., advising that the Enemy were at Tallers point with Forty two sail, Six of which were very large, and a number of flat bottomed Boats, and that they had landed a party of Men on the other side of the North River and a party on this at the Slote—We are of opinion, upon the question being propounded, that the situation of Affairs renders it necessary to postpone the consideration of the matters so submitted to us—and that the meeting of the Members nominated to compose the said Court Martial be deferred till the Commander in Chief shall judge the circumstances of the service will better admit of it.
        
          




Nath. Greene M.G.


Duportail
W. Smallwood B.G.
Stirling M.g.


Wm Irvine B.G.
H. Knox B.G. Artilly
The Baron de Kalb m.g.



Wm Woodford B. Genl
Steuben M.G.



P. Muhlenberg B.G.




        
      